         Case:4:16-cv-07387-JSW
        Case    20-15534, 07/30/2021, ID: 12187767,
                                  Document          DktEntry:
                                             198 Filed        66, Page
                                                       07/30/21    Page11ofof11

                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      JUL 30 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 PARKRIDGE LIMITED, a Hong Kong                 No. 20-15534
 corporation and MABEL MAK, an
 individual,
                                                D.C. No. 4:16-cv-07387-JSW
               Plaintiffs - Appellants,         U.S. District Court for Northern
                                                California, Oakland
   v.
                                                MANDATE
 INDYZEN, INC., a California
 corporation and PRAVEEN NARRA
 KUMAR, an individual,

               Defendants - Appellees.


        The judgment of this Court, entered June 23, 2021, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Jessica Flores
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
